Citation Nr: 0215250	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-08 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a digestive 
disorder.

6.  Entitlement to service connection for a drug and alcohol 
abuse disorder.

7.  Entitlement to nonservice-connected pension.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

A preliminary review of the record indicates that due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  In his May 1998 substantive appeal, 
the veteran requested a hearing before a Member of the Board 
at the Regional Office in Detroit.  Such a hearing was 
scheduled for October 8, 2002, but the veteran failed to 
appear for the scheduled hearing.  In a written statement 
received at the Board on October 23, 2002, the veteran's 
representative indicated that the veteran had relocated to 
Missouri and requested that a Travel Board hearing be 
conducted at the Regional Office in St. Louis.  The 
undersigned deems this statement to be a motion substantially 
in compliance with 38 C.F.R. § 20.702 (c)(2).  The 
undersigned further finds that the veteran's relocation to 
Missouri constitutes good cause to reschedule the hearing.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
hearing at the St. Louis, Missouri, 
Regional Office before a Member of the 
Board at the next available opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




